Exhibit 10.3

     
Dated
  29 November 2010

(1)   MCL CAPITAL LIMITED

(2)   HARRIS INTERACTIVE UK LIMITED

 
COUNTERPART LEASE
relating to International House Bramhall Technology Park Stockport Greater
Manchester
 
(HBJ Gateley Wareing) [l41743l4174301.gif]

 



--------------------------------------------------------------------------------



 



CONTENTS

         
1 Definitions and Interpretations
    1  
2 Interpretation
    5  
3 Demise
    7  
4 The Tenant’s Covenants
    7  
5 The Landlord’s Covenants
    20  
6 Insurance
    20  
7 Provisos
    26  
8 Option to Determine
    31  
9 Certificate
    31  

 



--------------------------------------------------------------------------------



 



     
Dated
  29 November 2010

BETWEEN:

(1)   MCL CAPITAL LIMITED (Company Number 3574467) whose registered office is at
Century House, Bramall Moor Technology Park, Stockport, SK7 5BU (the ‘Landlord’)
  (2)   HARRIS INTERACTIVE UK LIMITED (Company Number 2802862) whose Registered
office is at Vantage West Floors 5 and 6, Great West Road, Brentford London TW8
9GG (the ‘Tenant’)

1   Definitions and Interpretations

    In this lease:

1.1   the following words and expressions shall have the following meanings for
all purposes:

    “Accountant”       any associate or fellow of the Institute of Chartered
Accountants in England and Wales appointed by the Landlord (including an
employee of the Landlord or a Group Company of the Landlord) to perform any of
the functions of the Accountant under this Lease;       “Adjoining Property”    
  any land or building adjoining or in the neighbourhood of the Property;      
“Arbitration Act”       the Arbitration Act 1996;       “Authority”       any
public, local, or other competent authority; a court of competent jurisdiction;
any statutory undertaking or body having similar powers;       “Bank Account”  
    any UK account or accounts from time to time notified to the Tenant in
writing;       “Conduit”       any pipe, sewer, drain, sewage pumping station,
main, duct, conduit, gutter, watercourse, wire, cable, optic fibre, channel,
culvert, flue, and any other medium for the passage or transmission of water,
soil, gas, air, smoke, electricity, light, information or any other matter and
all ancillary equipment or structures       “Environmental Consent”       any
consent, permit, licence, approval, ruling, exemption or other authorisation
required under applicable Environmental Laws;       “Environmental Laws”      
any law (which includes an order or decree, any form of delegated legislation, a
treaty and a directive or regulation made by virtue of powers conferred by a
treaty) regulating, relating to or imposing liability or standards of conduct
concerning environmental protection matters including without limitation, in
relation to the manufacture, processing, distribution, use, treatment, storage,

1



--------------------------------------------------------------------------------



 



    disposal, transport or handling of Materials of Environmental Concern, as
now or may at any time hereafter be in effect;       “Group Company”       a
company which is a member of the same group within the meaning of Section 42 of
the 1954 Act;       “Rent”       One hundred and seven thousand and five hundred
pounds (£107,500) per annum       “Insurance Cost”       the amount that the
Landlord shall from time to time pay by way of gross premiums for:

  •   insuring the Property loss of rent and other items referred to in clause 6
(whether by way of a separate policy or with other property) in accordance with
the Landlord’s obligations contained in this Lease;     •   insuring for such
amount and on such terms as the Landlord shall reasonably consider appropriate
against all liability of the Landlord to third parties arising out of or in
connection with any matter involving or relating to the Property including
(without limiting the generality of the above) liability under the Defective
Premises Act 1972;     “Insurance Cost Percentage”     the following percentage
of the Insurance Cost:

  •   if the policy of insurance relates solely, to the Property, 100%; or     •
  in any other case, the percentage reasonably attributable to the Property as
determined from time to time by the Landlord’s Surveyor;

    “Insurance Rent”       the Insurance Cost Percentage of the Insurance Cost
and all of any increased premium payable as a result of any act or omission of
the Tenant;       “Insured Risks”       subject to clause 6.3, fire, lightning,
explosion, aircraft (including articles dropped from aircraft in peace time),
riot, civil commotion, malicious persons, earthquakes, heave, subsidence, storm,
tempest, flood, bursting and overflowing of water pipes, tanks and other
apparatus, impact by road vehicles terrorism and such other risks as the
Landlord shall from time to time reasonably consider appropriate;      
“Interest”       interest payable from the date on which any payment is due (or
such other date specified in this Lease) to the date of actual payment (both
before and after any judgement) at the Interest Rate;       “Interest Rate”    
  3% per annum above either:

  •   the Base Lending Rate from time to time of National Westminster Bank PLC
or such other Bank being a member of the Committee of London and Scottish
Bankers as the Landlord may from time to time nominate in writing; or

2



--------------------------------------------------------------------------------



 



  •   if such Base Lending Rate shall cease to be published, such other rate of
interest as the Landlord reasonably considers to be equivalent to it;

    “Interior of the Property”

  •   the inside and outside of the windows and the frames glass equipment and
fitments relating to the windows of the Property     •   the door frames
equipment and fitments and any glass relating to the doors of the Property     •
  the internal plaster or other surfaces of loadbearing walls and columns within
the Property and of all walls which form the boundaries of the Property     •  
the whole of all non-loadbearing walls within the Property     •   the inner
half severed vertically of any non-loadbearing walls which form the boundaries
of the Property     •   the flooring raised floors and floor screeds down to the
joists or other structural parts supporting the flooring of the Property     •  
the plaster or other surfaces of the ceilings and the whole of any false
ceilings within the Property and the voids between the ceilings and any false
ceilings

  and all Landlord’s fixtures and fittings therein and all conducting media and
plant and machinery exclusively serving the Property and all alterations and
additions thereto but excluding the structural parts loadbearing framework roof
foundations joists and external walls and the Conducting Media and plant and
machinery within but not exclusively serving the Property

    “Interior Decorating Years”       as often as reasonably necessary during
the Term and the last year of the Term howsoever determined;       “Landlord’s
Fixtures”       the Landlord’s fixtures and fittings (including any replacement)
as listed in Schedule Four;       “Landlord’s Solicitors”       Halliwells LLP
of 3 Hardman Square, Spinningfields Manchester M3 3EB or any other firm of
solicitors who the Tenant is told in writing are acting for the Landlord;      
“Landlord’s Surveyor”       any associate or fellow of the Royal Institution of
Chartered Surveyors appointed by the Landlord in his absolute discretion to
perform any of the functions of the Landlord’s Surveyor under this Lease;      
“Lease”       this Lease as varied from time to time by deed or licence;      
“Legal President”       the President of the Law Society or someone appointed to
act on his behalf;

3



--------------------------------------------------------------------------------



 



      “Legislation”       the Offices Shops & Railway Premises Act 1963, the
Fire Precautions Act 1971, the Health and Safety at Work Act 1974 and any other
legislation relating to the use or occupation of the Property from time to time
in force;       “Materials of Environmental Concern”       chemicals,
pollutants, contaminants, wastes, toxic substances, petroleum and petroleum
products and distillates and all hazardous substances defined or regulated as
such in or under any Environmental Law;       “1954 Act”       the Landlord and
Tenant Act 1954;       “1995 Act”       the Landlord and Tenant (Covenants) Act
1995;       “Open Land”       any part of the Property which is not built on;  
    “Outgoings”       all existing and future rates, taxes, duties, charges,
assessments, impositions and outgoings payable by law (whether imposed by
statute or otherwise and whether of a national or local character and whether of
the nature of capital or revenue and even though of a wholly novel character) in
respect of the Property either by the owner or occupier of it;       “Party”    
  all or any of the Landlord, the Tenant and the Guarantor (if any);      
“Permitted Part”       one part of the Property so that at anytime there shall
be no more than four separate occupations of the Property including the
occupation of the Tenant of the remainder;       “Permitted Use”       offices
within Class B1 (a) of the Use Clauses Order and ancillary car parking;      
“Plan”       the plan annexed to this Lease;       “Planning Acts”       the
town and Country Planning Act 1990 the Planning (Listed Buildings and
Conservation Areas) Act 1990 the Planning (Consequential Provisions) Act 1990
the Planning (Hazardous Substances) Act 1990 the Local Government Planning and
Land Act 1980 the Planning and Compensation Act 1991 and the Planning and
Compulsory Purchase Act 2004       “President”       the President of the Royal
Institution of Chartered Surveyors or someone authorised to act on his behalf;  
    “Property”       the property known as International House Bramhall
Technology Park Stockport Greater Manchester more fully described in
Schedule One.       “Regulations”       any reasonable regulations properly made
by the Landlord from time to time for the management of the Property in the
interests of good estate management;

4



--------------------------------------------------------------------------------



 



    “Rent Commencement Date”       the 31st day of July 2010;       “Rent
Insurance Period”       3 years;       “Rent Payment Days”       the usual
quarter days       “Rents”       the Rent, the Insurance Rent and any other rent
or payment which according to the terms of this Lease is to be treated as rent;
      “Schedule of Condition”       the schedule of condition annexed to this
Lease       “Term”       5 years from and including the 31st day of July 2010
and ending on the 30th day of July 2015 and shall be taken to include any period
of statutory extension or holding over;       “Use Classes Order”       the Town
and Country Planning (Use Classes) Order 1987 (to which clause 2.3 shall not
apply);       “VAT”       Value Added Tax, or any other tax of a similar nature,
at the rate payable from time to time;       “Vehicles”       currently taxed
and road worthy motor cars

2   Interpretation

    In this Lease:

2.1   The Landlord and the Tenant include the persons deriving title under them
respectively.   2.2   Obligations and liabilities of a Party comprising more
than one person are the joint and several obligations and liabilities of the
persons who comprise that Party.   2.3   Unless otherwise stated:

  2.3.1   any reference to an Act of Parliament (whether in clause 1 or
elsewhere in this Lease) shall be taken to be a reference to that Act as
amended, modified, extended, consolidated, re-enacted or replaced from time to
time and to subordinate legislation, orders, regulations or bye-laws made under
it; and     2.3.2   any reference to any statutory instruments, rules; orders or
regulations shall be taken to be a reference to such statutory instruments,
rules, orders or regulations as amended or replaced from time to time.

2.4   Any covenant by the Tenant not to do something shall include an obligation
not to permit or suffer it to be done by another person.

5



--------------------------------------------------------------------------------



 



2.5   Words importing one gender include all other genders.   2.6   The singular
includes the plural and vice versa.   2.7   References to “the last year of the
Term” or to the “end of the Term” shall apply whether the Term ends by effluxion
of time or otherwise.   2.8   To be effective any consent approval or
authorisation of the Landlord required under this Lease must be in writing
signed by or on behalf of the Landlord.   2.9   The clause, paragraph and
schedule headings, the Summary of Lease Terms (if any), and the Index shall not
be taken into account in the construction or interpretation of this Lease.  
2.10   To redecorate means to paint (with at least two coats of good quality
paint) or otherwise treat all parts of the Property usually, or at the date of
this Lease, so treated and to wallpaper these parts usually papered using in
every case appropriate materials of good quality.   2.11   Any right of the
Landlord to have access to the Property shall extend to any superior landlord
and any mortgagee of the Property and to all persons authorised by the Landlord
acting reasonably and any such superior landlord or mortgagee (including (but
without limitation) agents, professional advisers, contractors, workmen and
others).   2.12   Any requirement to obtain the consent or approval of or to
indemnify the Landlord shall be construed as including a requirement to obtain
the consent or approval of or to indemnify (as the case may be) any superior
landlord.   2.13   References to the fees, costs, charges, disbursements or
expenses of the Landlord shall be construed as extending to the fees, costs,
charges, disbursements or expenses of any superior landlord and any mortgagee of
the Property but shall be limited to reasonable sums properly incurred.   2.14  
Any requirement to comply with the requirements or to act to the satisfaction of
the Landlord or the Landlord’s Surveyor shall be construed as including a
requirement to comply with the requirements or to act to the satisfaction of any
superior landlord or any superior landlord’s surveyor.   2.15   Any reference to
the Landlord shall be taken to include any superior landlord for the time being
unless the context requires otherwise.   2.16   Any reference in this Lease to a
clause, sub-clause, schedule, paragraph or sub-paragraph shall unless otherwise
stated be taken to be as a reference to the clause, sub-clause, schedule,
paragraph, or sub-paragraph bearing that number in this Lease.   2.17   The
ejusdem generis rule of interpretation shall not apply in the interpretation of
this Lease.   2.18   Unless expressly stated any amount referred to in this
Lease is exclusive of any VAT payable.

6



--------------------------------------------------------------------------------



 



  3   Demise

    In consideration of the rents and covenants on the part of the Tenant
contained in this Lease the Landlord lets the Property to the Tenant:

3.1   together with the rights set out in Part One of Schedule Two;   3.2  
except and reserving to the Landlord the rights specified in Part Two of
Schedule Two;   3.3   to hold the Property to the Tenant for the Term;   3.4  
together with the benefit of and subject to (as the case may be) the matters (if
any) set out in Part Three of the Second Schedule;   3.5   yielding and paying:

  3.5.1   from the Rent Commencement Date, the Rent by equal payments in advance
on the Rent Payment Days the first such payment (or a duly apportioned part of
it ) to be made on the granting of this Lease (with credit being given for any
rents paid during any prior period of occupation which relate to the Term);    
3.5.2   the Insurance Rent within fourteen days of the service of a written
demand on the Tenant; and     3.5.3   as additional rent within fourteen days of
demand:

  (a)   any VAT payable on the Rents or other payments to be made by the Tenant
under this Lease and     (b)   Interest and any other payments which this Lease
requires to be treated as rent.

4   The Tenant’s Covenants

    The Tenant covenants with the Landlord as follows:

4.1   Rent

  4.1.1   To pay the Rents at the times and in the manner stipulated in this
Lease without any legal or equitable set-off or other deduction of any kind.    
4.1.2   To pay the Rents (or part of them) to the Bank Account by bankers order
or such other method as the Landlord shall reasonably request in writing.

4.2   Outgoings

  4.2.1   To pay all Outgoings except such as are payable on a dealing with the
Landlord’s estate or interest in the Property and any tax charged on the
Landlord as a result of and in respect of receipt of the Rents.     4.2.2   if
any Outgoing is not assessed directly on the Tenant or the Property to repay to
the Landlord all or (as appropriate) a fair proportion of it as determined by
the Landlord’s Surveyor.

7



--------------------------------------------------------------------------------



 



4.3   Electricity gas and other services consumed

    To pay to the supplier and to indemnify the Landlord against all charges for
electricity, gas, telephone, water and other services consumed used or available
at or in relation to the Property (including meter rents and standing charges).

4.4   Repair cleaning decoration etc

  4.4.1   Subject to the provisions of clause 6, to keep the Interior of the
Property (including any improvements) in a clean and tidy condition and
repairing it as often as shall be necessary Provided that the Tenant shall be
under no obligation to put the Property in to any better state of repair than
existing at the date of this lease as shown by the Schedule of Condition and
Provided further that damage caused by the Landlord’s failure to comply with its
obligations in clause 5.1.2 shall be excepted     4.4.2   Subject to clause
4.4.1 immediately to replace any Landlord’s Fixtures which are beyond repair at
any time.     4.4.3   To clean the Interior of the Property and keep it in a
clean and tidy condition.     4.4.4   To keep any Open Land and the surface of
it in a good safe and tidy condition and free from weeds and to maintain (and
replace as necessary) any plants, shrubs, trees, gardens or grassed areas
forming part of the Open Land.     4.4.5   Not to bring, keep, store or lay out
upon any Open Land any materials, equipment, plant, bins, crates, cartons, boxes
or any receptacle for waste or any other item which is untidy, unclean,
unsightly or in any way detrimental to the Property or the surrounding area.    
4.4.6   Not to deposit or permit to be deposited any waste rubbish or refuse on
any Open Land except in receptacles properly designed for the storage of such
waste rubbish or refuse and in a position approved by the Landlord (acting
reasonably)     4.4.7   Not to keep or store on any Open Land any vehicle,
caravan, moveable dwelling or other thing except vehicles for use in the
Tenant’s business.     4.4.8   Not to carry out vehicle repairs or maintenance
on the Open Land.     4.4.9   Where the use of Conduits, boundary structures,
party walls or other things is common to the Property and other property to be
responsible for and to indemnify the Landlord against all proper and reasonable
sums due from the owner lessee or occupier of the Property in relation to those
Conduits or other things     4.4.10   Subject to clause 4.4.1 in every Interior
Decorating Year to redecorate the Interior of the Property in a good and
workmanlike manner and to the reasonable satisfaction of the Landlord’s
Surveyor.     4.4.11   In the last year of the Term the tints colours and
patterns of any redecoration shall first be approved by the Landlord such
approval not to be unreasonably withheld provided that no such consent shall be
required where the tints colours and patterns match those existing

8



--------------------------------------------------------------------------------



 



4.5   Waste and Alterations

  4.5.1   Not to:

  (a)   commit any waste;     (b)   make any addition to the Property;     (c)  
make any alteration to the Property other than alterations to the interior of
the Property which do not affect any load bearing or structural part of the
Property (“Internal Alterations”);     (d)   make any alteration or connection
to any Conduit except in accordance with clause 4.5.2.

  4.5.2   Not to make any Internal Alterations (provided that internal
partitioning shall be permitted regardless of this clause) or any alteration or
connection to any Conduit without:

  (a)   Obtaining and complying with all necessary consents of any Authority and
paying all charges of such Authority in respect of such consents.     (b)  
Making application for consent to the Landlord (such consent not to be
unreasonably withheld) supported by four copies of a drawing or drawings and
(where appropriate) a specification or specifications detailing the proposed
alterations.     (c)   Paying the proper and reasonable fees of the Landlord and
any mortgagee and their respective professional advisers in accordance with
clause 4.22.     (d)   Entering into any covenants the Landlord may reasonably
require as to the execution of the alterations and the reinstatement of the
Property.     (e)   If, in the reasonable opinion of the Landlord’s Surveyor,
any works are of a substantial nature to provide before beginning the works
adequate security in the form of a deposit of money or the provision of a bond
as assurance to the Landlord that the works permitted by the Landlord will be
fully completed and (if required by the Landlord) the Property reinstated at the
end of the Term.

PROVIDED THAT the Tenant, subject to sending plans to the Landlord within 28
days of carrying out any works, shall be permitted to erect and relocate
demountable partitioning light switches and floor boxes without the Landlord’s
consent

4.6   Defective Premises       To give notice in writing to the Landlord of any
defect in or affecting the Property for which the Landlord may have an
obligation or duty of care under this Lease or the Defective Premises Act 1972
immediately the defect comes to the notice of the Tenant

9



--------------------------------------------------------------------------------



 



  4.7   Aerials, Signs and Advertisements

  4.7.1   Not to erect any pole, mast, satellite dish, or wire (whether in
connection with telegraphic, telephonic, radio, or television communication or
otherwise) upon the Property.     4.7.2   Not to fix to or exhibit anything
outside any building on the Property or in any window of any building (save for
existing air conditioning vents).     4.7.3   Not to display anywhere on the
Property any placard, sign, notice, fascia board or advertisement except:

  (a)   one sign, of a reasonable size on the exterior of the Property (bearing
the Tenant’s trade or business name) in a position and format previously
approved by the Landlord (such approval not to be unreasonably withheld); and  
  (b)   interior signs not visible from outside the Property.

  4.7.4   To keep any permitted sign in good condition and to replace it as soon
as possible after any change in the identity of the Tenant or any change of the
Tenant’s trade or business name (subject to the Landlord’s approval being first
obtained in accordance with the preceding sub-clause in respect of any
replacement sign which is not in materially the same form as the sign it
replaces).

4.8   Access of Landlord and Notice to Repair

  4.8.1   To permit the Landlord at all reasonable times and except in case of
emergency, in the daytime and by prior appointment with the Tenant:

  (a)   To enter the Property for the purpose of ascertaining if the covenants
and conditions of this Lease have been complied with; and     (b)   To view (and
if necessary to open up floors and other parts of the Property where such
opening up is required in order to view) the state of repair and condition of
the Property PROVIDED that any such opening-up shall be made good by and at the
cost of the Landlord where such opening-up does not reveal any material breach
of the terms of this Lease; and     (c)   To repair, cleanse, rebuild, alter or
examine any Adjoining Property or any Conduits, access ways and party walls or
structures the persons exercising such right making good all damage caused in
its exercise. The right in this sub-clause may also be exercised by the owners
or occupiers of any Adjoining Property, if authorised by the Landlord.

  4.8.2   If the Landlord serves on the Tenant a notice (a “Repair Notice”)
specifying any repairs, cleansing, maintenance or decorating that the Tenant has
failed to carry out, in breach of the terms of this Lease, to repair cleanse
maintain and decorate the Property as required by the Repair Notice.     4.8.3  
If within forty-two days after the service of a Repair Notice the Tenant shall
not have commenced and be proceeding diligently with the execution of the work
referred to in that Repair Notice or shall fail to

10



--------------------------------------------------------------------------------



 



complete the works within three months (or such longer period as is stated in
the Repair Notice) or, if in the Landlord’s Surveyor’s opinion, the Tenant is
unlikely to have completed the works within a reasonable time, to permit the
Landlord to enter the Property and to carry out such works as may be necessary
to comply with the Repair Notice and to pay to the Landlord the proper cost of
so doing and all proper and reasonable expenses incurred by the Landlord
(including legal costs and Surveyor’s fees) within fourteen days of a written
demand being served on the Tenant.

4.9   Permitted Use

  4.9.1   To use and occupy the Property solely and exclusively for the
Permitted Use.     4.9.2   To use the car parking spaces within the Property (if
any) only for the parking of Vehicles.     4.9.3   Not to do or permit or suffer
anything in or upon the Property which may be or become a nuisance or annoyance
or cause damage or disturbance to the Landlord or the owners, or occupiers of
any Adjoining Property.     4.9.4   Not to reside or sleep in the Property nor
use it for any sale by auction or for any dangerous noisy or offensive purpose
or for illegal or immoral activity.     4.9.5   Not to bring onto the Property
any safes machinery goods or other articles which may strain or damage the
Property or any part of it.

4.10   The Planning Acts

  4.10.1   For the purpose of this clause only, the expression “Planning Acts”
shall include the Building Act 1984.     4.10.2   To comply with the provisions
and requirements of the Planning Acts that affect the Property whether as to the
permitted use or otherwise.     4.10.3   At the expense of the Tenant, to obtain
all planning permissions and to serve all such notices as may be required for
the carrying out of any operation or use of the Property which may constitute
development within the meaning of the Planning Acts but no application for
planning permission may be made without the previous consent of the Landlord
(such consent not to be unreasonably withheld or delayed)     4.10.4   Subject
only to any statutory directions to the contrary to pay and satisfy any charge
or levy imposed during the Term under the Planning Acts in respect of the
carrying out or maintenance of any operations or the commencement or continuance
of any such use on the Property by the Tenant     4.10.5   Whether or not any
consent has been granted by the Landlord under this Lease not to carry out or
make any alteration or addition to the Property or any change of use until:

11



--------------------------------------------------------------------------------



 



  (a)   All necessary notices under the Planning Acts have been served and
copies have been produced to the Landlord;     (b)   All necessary permissions
and consents under the Planning Acts have been obtained and produced to the
Landlord;     (c)   The Landlord has acknowledged that every necessary planning
permission is acceptable to him (such acknowledgement not to be unreasonably
withheld or delayed where the Landlord has previously given consent to the
making of the planning application). The Landlord shall be entitled to refuse to
accept a planning permission on the grounds that any condition contained in it
or anything omitted from it or the period referred to in it would in the opinion
of the Landlord (acting reasonably) be or be likely to be prejudicial to the
Landlord’s interest in the Property whether during or immediately following the
end of the Term.

  4.10.6   Unless the Landlord shall otherwise direct, to carry out and complete
before the end of the Term:

  (a)   Any works stipulated to be carried out to the Property as a condition of
any planning permission granted for development commenced before the end of the
Term whether the works are required by the condition to be completed before or
after the end of the Term;     (b)   Any development begun upon the Property in
respect of which the Landlord shall or may be or become liable to any charge or
levy under the Planning Acts.

  4.10.7   Where, on the Tenant’s application, a planning permission is refused
or granted subject to conditions and the Landlord produces Counsel’s opinion
that the Landlord’s interest is materially prejudiced by the refusal or the
conditions and that a planning appeal is justified the Tenant shall at its own
expense diligently pursue an appeal.

4.11   Statutory Notices etc

  4.11.1   To give to the Landlord full particulars and a copy of any notice,
direction, order, or proposal for the Property received by the Tenant from any
Authority within seven days of receipt and if so required by the Landlord to
produce the original to the Landlord.     4.11.2   At the request of the
Landlord but at the joint cost of the Landlord and the Tenant to make or join
with the Landlord in making any objection or representation against or in
respect of any notice, direction, order or proposal which the Landlord (acting
reasonably) deems expedient.     4.11.3   At the Tenant’s expense to take all
reasonable steps to comply with any notice, direction, order or proposal in
respect of the use of the Property by the Tenant or its invitees and other
authorised users whether the notice, direction, order, or proposal is to be
complied with by the Tenant the Landlord or any other person (however
described).     4.11.4   To comply in all respects with the Legislation.

12



--------------------------------------------------------------------------------



 



  4.11.5   Not to do, or omit to do, or permit or suffer to be done, or omitted
to be done, anything for which the Tenant shall be responsible in or about the
Property or any premises used in conjunction with but not comprised in the
Property by which the Landlord may become liable to pay any penalty, damages,
compensation, costs, charges or expenses

4.12 Encroachments

  4.12.1   Not knowingly to permit any encroachment to be made or easement
acquired against or upon the Property and promptly to give notice to the
Landlord as soon as reasonably practicable after being made aware of any attempt
to do so in either case and at the Tenant’s expense to take any preventative
steps (whether by legal proceedings or otherwise) which the Landlord may
reasonably require.     4.12.2   Not to stop up, darken, or obstruct any window
or other aperture in the Property.

4.13 Alienation

  4.13.1   Not to:

  (a)   hold on trust for another, or     (b)   to part with possession of, or  
  (c)   to permit another to occupy         the whole or any part of the
Property except by a transaction permitted by and effected in accordance with
this Lease.

  4.13.2   The Tenant may share occupation of the Property with a Group Company
of the Tenant (but without creating a tenancy):

  (a)   for so long as both the Tenant and that company remain members of the
same group; and     (b)   if within 21 days of the sharing beginning the Tenant
gives the Landlord written notice of the name and registered office of the
company sharing occupation and the company’s irrevocable written acknowledgement
that for so long as the company occupies the Property the Landlord has the same
right to distrain against the company’s assets on the Property as against the
assets of the Tenant.

  4.13.3   Not to charge part only of the Property.

  4.13.4   Not to charge the whole of the Property except:

  (a)   to a bank or similar financial institution for the purpose only of
borrowing money on the security of this Lease; and     (b)   with the Landlord’s
prior consent (such consent not to be unreasonably withheld)

  4.13.5   Within 28 days of any assignment, charge, underlease, transmission or
other devolution relating to the Property or this Lease, to produce for

13



--------------------------------------------------------------------------------



 



      registration with the Landlord’s solicitors the deed or document affecting
the devolution or a copy of it certified by a Solicitor and to pay the
Landlord’s solicitors’ reasonable charges for the registration of every such
document such charges not being less than £50.00 (fifty pounds).

4.14 Assignment

  4.14.1   Not to assign a part (as distinct from the whole) of the Property.

  4.14.2   Not to assign the whole of the Property without the prior consent of
the Landlord (which will not be unreasonably withheld or delayed).

  4.14.3   Without limiting the generality of clause 4.14.2, it will be
reasonable for the Landlord to refuse consent to an assignment if:

  (a)   the proposed assignee is not a Qualifying Person as defined in this
clause;     (b)   as a direct or indirect result of the assignment to the
proposed assignee the market value or the marketability of the Landlord’s
reversion will be adversely affected;     (c)   the proposed assignee (together
with any gurantor or other security provided) will be (in the reasonable
opionion of the Landlord) unable to comply with the Tenant’s obligations under
this Lease;     (d)   any Rents or other payments due from the Tenant to the
Landlord are for the time being unpaid;     (e)   the Tenant is in breach of any
of its obligations under this Lease other than obligations of a minor nature;  
  (f)   the Tenant’s solicitor has not provided an undertaking to pay all of the
Landlord’s reasonable costs, fees, charges, disbursements and expenses
(including those payable to solicitors and surveyors) properly arising from the
application for consent to the assignment whether or not consent is granted
conditionally or unconditionally or is lawfully refused Provided that an
estimate of all costs shall have first been given to the Tenant’s solicitor;    
(g)   the proposed assignee has failed to supply any references reasonably
required by the Landlord together with copies of any letters requesting the
references;

  4.14.4   If there is any dispute as to whether the proposed assignee is a
Qualifying Person or is less substantial in financial terms than the Tenant or
any guarantor of the Tenant the matter shall be referred to the Accountant
(acting as an expert and not as an arbitrator) and the decision of the
Accountant shall be binding on the Landlord and the Tenant and the fees payable
to the Accountant shall be borne and paid by the Landlord and the Tenant in such
shares and in such manner as the Accountant shall determine and failing any
determination, in equal

14



--------------------------------------------------------------------------------



 



       shares. If one party shall pay all the fees, it shall be entitled to
recover the appropriate share from the other.

  4.14.5   If there is any dispute as to whether the financial standing of the
proposed assignee will adversely affect the market value or the marketability of
the Landlord’s interest in the Property the matter shall be referred to the
Landlord’s Surveyor (acting reasonably as an expert and not as an arbitrator)
and the decision of the Landlord’s Surveyor shall be binding on both the
Landlord and the Tenant and the fees payable to the Landlord’s Surveyor shall be
borne and paid by the Landlord and the Tenant in the             shares and in
the manner that the Landlord’s Surveyor shall determine and failing any
determination, in equal shares. If one party shall pay all the fees it shall be
entitled to recover the appropriate share from the other.     4.14.6   The
Landlord may as a condition of consenting to an assignment require that before
the assignment takes place:

  (a)   the assignor enters into an authorised guarantee agreement within the
meaning at s.16 of the 1995 Act in a form reasonably required by the Landlord in
respect of the assignee’s obligations under this Lease;

  (b)   if the assignment is to a corporate body and if reasonably required by
the Landlord a guarantor acceptable to the Landlord (acting reasonably) enters
into direct covenants (by deed) with the Landlord in the form reasonably
required by the Landlord in respect of the assignee’s obligations under this
Lease

  4.14.7   For the purposes of this clause 4.14:

  (a)   “Qualifying Person” means a person who at the Qualifying Date has
Satisfactory Profits and Satisfactory Assets (or who would have Satisfactory
Profits and Satisfactory Assets if it were reasonably practicable from an
accounting viewpoint to calculate them);     (b)   “Qualifying Subsidiary” means
a subsidiary company (as the expression “Subsidiary” is defined by the Companies
Act 1985 Section 736) in relation to any prospective Qualifying Person;     (c)
  “Satisfactory Assets” means net assets (from which there is excluded any
amount in respect of deferred tax) which at the Qualifying Date and after
consolidation (whether real or notional) with the net assets (from which there
is excluded any amount in respect of deferred tax) of any Qualifying Subsidiary
exceed an amount representing the yearly rent payable under this Lease at the
Qualifying Date multiplied by 3 as evidenced by a set of properly audited
accounts the latest set of which was published not earlier than 6 months before
the Qualifying Date and a letter confirming that fact addressed to the Landlord
by the auditors who prepared the most recent set of published accounts for the
Qualifying Person;     (d)   “Satisfactory Profits” means annual profits before
tax in the 3 complete trading years immediately preceding the Qualifying Date
which in each year (averaged over the 3 years) [and after

15



--------------------------------------------------------------------------------



 



      consolidation (whether real or notional) in each such year with the annual
profits before tax of any Qualifying Subsidiary] exceed an amount representing
the yearly rent payable under this Lease at the Qualifying Date multiplied by 3
as evidenced by a set of properly audited accounts, the latest set of which was
published not earlier than 6 months before the Qualifying Date and a letter
confirming that fact addressed to the Landlord by the auditors who prepared the
most recent set of published accounts for the Qualifying Person;     (e)  
“Qualifying Date” means the date on which the Landlord receives sufficient
information to enable him to determine whether the proposed assignee is a
Qualifying Person or, if later, the date of the Accountant’s Determination. If,
for any reason, the assignment is not completed within three months of any
Qualifying Date the Landlord shall be entitled to re-open the question of
whether the proposed assignee is a Qualifying Person and the Qualifying Date
shall then be the date on which the Landlord gives written notice to the Tenant
of its requirement.

4.15 Underletting

  4.15.1   Not to underlet part (as distinct from the whole) of the Property
except a Permitted Part.     4.15.2   Not to underlet the whole of the Property
or a Permitted Part without the consent of the Landlord (which will not be
unreasonably withheld or delayed) and unless by way of a permitted underlease.  
  4.15.3   The rent payable under any permitted underlease shall be

  (a)   No less than the open market rental value of the Property (or the
Permitted Part, as the case may be) disregarding any fine or premium payable;
and     (b)   approved by the Landlord before the grant of the underlease; and  
  (c)   payable in advance, on the Rent Payment Days.

  4.15.4   Every permitted underlease shall contain provisions approved by the
Landlord:

  (a)   prohibiting the undertenant from doing or allowing any act or thing in
relation to the underlet premises which is inconsistent with or in breach of the
provisions of this Lease;     (b)   for re-entry by the underlandlord on breach
of any covenant by the undertenant;     (c)   imposing an absolute prohibition
against all dispositions of or other dealings whatever with the whole or any
part of the underlet premises other than an assignment or charge of the whole or
sharing with a Group Company;

16



--------------------------------------------------------------------------------



 



  (d)   prohibiting any assignment or charge of the whole without the prior
consent of the Landlord under this Lease (such consent not to be unreasonably
withheld or delayed);     (e)   imposing in relation to any permitted assignment
or charge the same obligations for registration with the Landlord as are
contained in this Lease in relation to dispositions by the Tenant.

  4.15.5   To enforce the performance and observance by every undertenant of the
provisions of the underlease and not at any time either expressly or by
implication to waive any breach of the covenants or conditions on the part of
any undertenant nor, without the consent of the Landlord (such consent not to be
unreasonably withheld or delayed in respect of any surrender or variation which
does not conflict with the terms of this clause (4.15)) to vary the terms or
accept a surrender of any permitted underlease.     4.15.6   To exclude the
provisions of Sections 24 to 28 (inclusive) of the 1954 Act from any underlease
and before granting the underlease to obtain a court order authorising the
exclusion and produce a copy to the Landlord.

4.16   Key holders       To ensure that at all times the Landlord has written
notice of the name home address and telephone number of at least two key holders
of the Property residing within a reasonable distance of the Property.

4.17   Landlord’s rights       To permit the Landlord at all times during the
Term to exercise without interruption or interference any of the rights excepted
or reserved to the Landlord by virtue of the provisions of this Lease subject to
the provisions of Schedule 2 Part 2

4.18   Indemnities       To be responsible for and to keep the Landlord fully
indemnified against all damages, losses, costs, expenses, action, demands,
proceedings, claims and liabilities made against or suffered or incurred by the
Landlord directly or indirectly out of:

  4.18.1   any act, omission or negligence of the Tenant or persons at the
Property expressly or impliedly with the Tenant’s authority; or     4.18.2   any
breach or non-observance by the Tenant of the covenants and conditions or other
provisions of this Lease or any of the matters to which this demise is subject.

4.19   Covenants affecting superior title       To observe and perform the
covenants and conditions to which the Landlord’s title to the Property is
subject as set out in Part Three of Schedule Two and to keep the Landlord
indemnified against any breach or non-observance of these.

17



--------------------------------------------------------------------------------



 



4.20   Regulations

    To comply with all Regulations.

4.21   Interest on Arrears       Without limiting any other right or remedy of
the Landlord if the Tenant shall fail to pay the Rents (or any of them) or any
other sum due under this Lease within 14 days of the date due whether formally
demanded or not (but only in relation to the Rent) the Tenant shall pay to the
Landlord Interest on the Rents or other sum and such Interest shall be treated
as rent due to the Landlord.

4.22   Landlord’s Costs       To pay to the Landlord on an indemnity basis all
costs, fees, charges, disbursements and expenses (including without limiting the
generality of the preceding words those payable to solicitors, surveyors,
Counsel and bailiffs) properly incurred by the Landlord and any mortgagee of the
Landlord in relation to or incidental to:

  4.22.1   The preparation and service of a notice under Sections 146 or 147 of
the Law of Property Act 1925 or the Leasehold Property (Repairs) Act 1938 or the
taking of steps subsequent to any such notice (even if forfeiture is avoided by
means other than relief granted by the Court).

  4.22.2   The reasonable and proper costs for every application for any consent
approval or licence made under this Lease whether:

  (a)   granted or not, or     (b)   made subject to any qualification or
condition,     save where the Landlord unreasonably withholds or delays consent
or grants consent subject to an unreasonable qualification or condition

  4.22.3   The collection and recovery of any Rents which shall be in arrears
(including the costs of any bailiffs or other collection agency).     4.22.4  
Any action reasonably taken by or on behalf of the Landlord in order to prevent
or remedy any breach or non-performance by the Tenant of any of the tenant’s
covenants or obligations in this Lease.     4.22.5   The reasonable and proper
costs of any steps taken in contemplation of or in connection with the
preparation and service of a Repair Notice or a schedule of dilapidations during
or within 6 months after the end of the Term.     4.22.6   Any steps under the
rights of re-entry in this Lease.     4.22.7   Any circumstance in which the
Tenant is required by this Lease to pay the Landlord’s costs (insofar as such
costs are reasonable and proper).

4.23 Re-letting or Sale of Reversion

  4.23.1   Subject to the provisions of Schedule 2 part 2 to permit the Landlord
at any time during and after the last six months of the Term (or sooner if the
Rents or any parts of them shall be in arrears and unpaid for longer than
28 days and the Landlord has served notice to forfeit the lease) to enter the
Property and affix and retain anywhere upon it a notice for re-

18



--------------------------------------------------------------------------------



 



      letting the Property and during such period to permit persons with the
authority of the Landlord or its agents at reasonable times of the day by
appointment to view the Property.     4.23.2   Subject to the provisions of
Schedule 2 Part 2 at any time during the Term to permit prospective purchasers
of or agents surveyors or valuers instructed in connection with the sale or
mortgage of the Landlord’s reversion to view the Property without interruption
at reasonable times of the day by appointment if they are authorised in writing
by the Landlord or the Landlord’s agents.

4.24   Replacement Guarantor       To give the Landlord notice, and if the
Landlord so requires, at the Tenant’s expense to procure that some other person
acceptable to the Landlord (acting reasonably) executes a guarantee in the form
reasonably required by the Landlord within twenty-eight days of:

  4.24.1   the death of any person who has or shall have guaranteed to the
Landlord the payment of the rent and the observance and performance of the
Tenant’s covenants under this Lease; or     4.24.2   that person (being a
corporation) entering into liquidation whether compulsory or voluntary or
suffering a receiver or an administrative receiver to be appointed in respect of
all or part of its business, or entering into a voluntary arrangement within
Part 1 of the Insolvency Act 1986, or doing or suffering anything which would
entitle a receiver to take possession of any of its assets, or doing or
suffering anything which would entitle any person to present a petition for
winding up or apply for an administration order, or ceasing to exist or being
dissolved; or     4.24.3   that person (being an individual) having a bankruptcy
order made against him, or being unable to pay a debt, or having no reasonable
prospect of being able to pay a debt within the meaning of Section 268 of the
Insolvency Act 1986, or making an application to the court for an interim order
under Section 253 of the Insolvency Act 1986, or doing anything which would
entitle a petition for a bankruptcy order to be made, or making any assignment
for the benefit of, or entering into any arrangement with, his creditors either
by composition or otherwise.

4.25 Yield-up
At the end of the Term:

  4.25.1   To yield up the Property and any additions and improvements to it in
accordance with the terms of this Lease together with all fixtures which during
the Term may be affixed to or upon the Property other than tenant’s trade
fixtures.     4.25.2   To give up all the keys of the Property to the Landlord.
    4.25.3   To remove all signs erected by the Tenant on the Property.    
4.25.4   If (but only if) requested to do so by the Landlord (giving a
reasonable period of notice) to remove any additional buildings, additions,
alterations or improvements made to the Property by the Tenant during

19



--------------------------------------------------------------------------------



 



      the Term and to make good any part or parts of the Property which may be
damaged by such removal.

  4.25.5   If the Tenant fails to comply with a request made by the Landlord
under the immediately preceding sub-clause by the end of the Term the Landlord
may carry out the works requested and the Tenant shall pay to the Landlord the
costs incurred by the Landlord as if the works had been included in a Repair
Notice.

4.26 Environmental matters

  4.26.1   To comply with all Environmental Laws applicable to the operations of
the Tenant and the Property and to obtain from the appropriate Authority all
necessary Environmental Consents.     4.26.2   To comply with all Environmental
Consents relating to the Property.     4.26.3   If the Tenant receives any
notice alleging that it is not in compliance with any Environmental Law or
Environmental Consent immediately to provide a copy of that notice to the
Landlord.     4.26.4   Not to cause or permit any release, omission, discharge
or disposal of any substance which will or might pollute any stream or
watercourse either directly or through the drainage system serving the Property.

4.27   Value Added Tax       To pay any VAT payable on or in respect of any
payment made by the Tenant under the Lease or in respect of any payment for
which the Tenant agrees to reimburse the Landlord provided that the Landlord
shall have issued a valid VAT invoice in the name of the Tenant.

5 The Landlord’s Covenants
5.1 Quiet Enjoyment

  5.1.1   Subject to the Tenant paying the Rents and complying with the Tenant’s
covenants in this Lease the Landlord covenants with the Tenant to permit the
Tenant to peaceably hold and enjoy the Property during the Term without any
interruption by the Landlord or any person rightfully claiming under or in trust
for the Landlord.     5.1.2   The Landlord will keep the structure of the
Property including (without prejudice to the generality of the foregoing) the
foundations walls roofs and the exterior and structure of the same (but
excluding the Interior of the Property) in a wind and water-tight condition

6 Insurance

6.1   Landlord to Insure       The Landlord covenants with the Tenant to insure
the Property

20



--------------------------------------------------------------------------------



 



6.2   Details of Insurance

    Insurance shall be effected:

  6.2.1   in any reputable UK insurance office, or with any reputable UK
underwriters, or through any reputable UK agency of the Landlord’s choice from
time to time (acting reasonably)     6.2.2   for the following sums:

  (a)   the sum the Landlord shall from time to time be advised by the
Landlord’s Surveyors as being the full cost of rebuilding and reinstating the
Property including architects’, surveyors’, and other professional fees payable
in relation to the rebuilding or reinstatement of the Property, the cost of
debris removal, demolition, site clearance, any works that may be required by
statute, and incidental expenses; and     (b)   the loss of Rent for the Rent
Insurance Period or such longer period as the Landlord may from time to time
reasonably consider to be sufficient for the purposes of planning and carrying
out the rebuilding or reinstatement; and     (c)   the sum the Landlord shall
from time to time reasonably consider prudent in respect of third party and
public liability at the Property;

  6.2.3   against damage or destruction by the Insured Risks with an insurer of
repute and subject to such excesses exclusions or limitations as the insurer may
require or the Landlord may properly negotiate;     6.2.4   against any other
risk which the Tenant shall reasonably request the Landlord to insure against
if:

  (a)   cover is available from the Landlord’s insurers; and     (b)   the
Tenant shall first agree to pay any additional premium arising.

  6.2.5   If the Landlord is unable to insure against any Insured Risk on
reasonable terms he shall be entitled not to insure against that risk and shall
notify the Tenant of his decision. That risk shall then be excluded from the
definition of “Insured Risks” unless the Landlord does subsequently insure
against it. If the Tenant wishes to challenge the Landlord’s decision to exclude
the risk from the Insured Risks the Tenant shall notify this wish to the
Landlord shall within one month of notification of the Landlord’s decision (time
to be of the essence) in which event the Landlord shall within one month of the
Tenant’s notification either reinstate insurance cover for the risk or invite
the Tenant to refer the dispute to arbitration.

  6.2.6   If the insurance cover is suspended or varied due to the acts or
omissions of the Tenant the Landlord’s obligations shall be modified to take
account of the suspension or variation.

21



--------------------------------------------------------------------------------



 



6.3   Payment of Insurance Rent

    The Tenant shall pay the Insurance Rent on the date of this Lease for the
period from (and including) that date up to (and including) the day before the
next policy renewal date (credit being given for any sums paid by the Tenant
during any prior period of occupation which relate to the Term) and subsequently
the Tenant shall pay the Insurance Rent within 14 days of the service of a
written demand on the Tenant and in advance (but not more than two months in
advance) of the policy renewal date.

6.4 Suspension of Rent

  6.4.1   The provisions of clause 6.5.2 shall have effect if during the Term:

  (a)   the Property or any part of it is damaged or destroyed by any of the
Insured Risks, so that the Property or any part of it is unfit for occupation or
use or inaccessible; and     (b)   payment of the insurance money is not refused
in whole or in part by reason of any act or default of the Tenant or anyone at
the Property expressly or by implication with the Tenant’s authority.

  6.4.2   If the circumstances contemplated in clause 6.5.1 arise:

  (a)   the Rent (or a fair proportion of the Rent according to the nature and
the extent of the damage sustained) shall cease to be payable from the date that
the damage has occurred until:

  (i)   the Property or the affected part shall have been rebuilt or reinstated
so that the Property or the affected part are made fit for occupation or use and
accessible; or, if earlier,     (ii)   the end of the Rent Insurance Period;

  (b)   whether the suspension applies and, if so, the amount of the proportion
and the period during which the Rent shall cease to be payable will be
determined by the Landlord’s Surveyor (acting reasonably)

6.5 Reinstatement and Termination if Prevented

  6.5.1   If during the Term:

  (a)   the Property or any part of it is damaged or destroyed by any of the
Insured Risks; and     (b)   the payment of the insurance money is not refused
in whole or in part by reason of any act or default of the Tenant or anyone at
the Property expressly or by implication with the Tenant’s authority;

    the Landlord shall use all reasonable endeavours to obtain all planning
permissions or other permits and consents that may be required under the
Planning Acts or other statutes (if any) (“Permissions”) to enable the Landlord
to rebuild and reinstate.

22



--------------------------------------------------------------------------------



 



  6.5.2   Subject to the provisions of clauses 6.6.3 and 6.6.4, the Landlord
shall as soon as practicable after the Permissions have been obtained or
immediately where no Permissions are required, apply all insurance money
received (except sums in respect of loss of Rent) in rebuilding or reinstating
the Property.

  6.5.3   If the Property is substantially damaged or destroyed by an Insured
Risk the Landlord may rebuild and reinstate the Property either in the form in
which it was immediately before the occurrence of the destruction or damage or
in that form with such modifications as:

  (a)   may be required by any Authority as a condition of the grant of any of
the Permissions; and/or     (b)   the Landlord may reasonably make to reflect
then current good building practice; and/or     (c)   the Landlord may otherwise
reasonably require but so that the Landlord shall so far as reasonably possible
provide in the Property as rebuilt and reinstated accommodation for the Tenant
not materially less convenient and commodious and with ancillary facilities not
materially less convenient than those which existed immediately before the
occurrence of the destruction or damage.

  6.5.4   For the purposes of this clause the expression “Supervening Events”
means all or any of the following:

  (a)   the Landlord has failed despite using all reasonable endeavours to
obtain the Permissions;     (b)   any of the Permissions have been granted
subject to a lawful condition with which in all the circumstances it would be
unreasonable to expect the Landlord to comply;     (c)   some defect or
deficiency in the Property which means that rebuilding or reinstatement would be
impossible or could only be undertaken at a cost that would be unreasonable in
all the circumstances;     (d)   the Landlord is unable to obtain access to the
Property for the purposes of rebuilding or reinstating;     (e)   the rebuilding
or reinstating is prevented by war, act of God, government action, strike,
lockout; or     (f)   any other circumstances beyond the control of the
Landlord.

  6.5.5   The Landlord shall not be liable to rebuild or reinstate the Property
if and for so long as such rebuilding or reinstating is prevented by Supervening
Events.

  6.5.6   A notice given under clauses 6.6.7 or 6.6.8 is referred to as a
“Termination Notice”.

23



--------------------------------------------------------------------------------



 



  6.5.7   If at the end of the Rent Insurance Period the Property has not been
rebuilt or reinstated so as to be fit for the Tenant’s occupation and use,
either party may by notice given at any time within three months (time to be of
the essence in this respect) of the end of the Rent Insurance Period invoke the
provisions of clause 6.6.9.

  6.5.8   If the Landlord is prevented from rebuilding or reinstating because of
a Supervening Event or reasonably considers that the Landlord will not be able
to complete the rebuilding or reinstatement within the Rent Insurance Period,
the Landlord may give the Tenant notice to this effect at any time.

  6.5.9   If a Termination Notice is given then, subject to clause 6.5.10:

  (a)   the Term will end but without prejudice to any rights or remedies that
may have accrued to either party against the other including (without limiting
the generality of the preceding words) any right that the Tenant might have
against the Landlord for a breach of the Landlord’s covenants set out in clauses
6.6.1 and 6.6.2;     (b)   all insurance money received by the Landlord pursuant
to this clause (6) shall belong to the Landlord absolutely.

  6.5.10   Clauses 6.6.8 and 6.6.9 shall not apply if:

  (a)   the Termination Notice has been given by the Tenant; and     (b)   at
the time when the Termination Notice was given the Supervening Events had ceased
to apply; and     (c)   the Landlord has commenced and is proceeding with
rebuilding or reinstating the Property with reasonable expedition.

6.6   Tenant’s Insurance Covenants       The Tenant covenants with the Landlord:

  6.6.1   to comply with all the requirements and reasonable recommendation of
the Landlord’s insurers;

  6.6.2   not to do or omit anything that could cause any policy of insurance on
or in relation to the Property to become void or voidable wholly or in part nor
(unless the Tenant shall have previously notified the Landlord and have agreed
to pay the increased premium and such insurance shall have been effected)
anything by which additional insurance premiums may become payable in respect of
the Property;

  6.6.3   to keep the Property supplied with such fire fighting equipment as the
insurers and the fire authority may require or as the Landlord may reasonably
require and to maintain the equipment to their satisfaction and in efficient
working order and at least once in every 6 months to cause any sprinkler system
and other fire fighting equipment to be inspected by a competent person;

24



--------------------------------------------------------------------------------



 



  6.6.4   not to store or bring onto the Property any article, substance or
liquid of a specially combustible, inflammable or explosive nature but to comply
with the requirements and reasonable recommendations of the fire authority and
the reasonable requirements of the Landlord as to fire precautions relating to
the Property;     6.6.5   not to obstruct the access to any fire equipment or
the means of escape from the Property nor to lock any fire door while the
Property is occupied;     6.6.6   to give notice to the Landlord immediately
upon the happening of any event which might affect any insurance policy on or
relating to the Property or upon the happening of any event against which the
Landlord may have insured;     6.6.7   if at any time the Tenant is entitled to
the benefit of any insurance in respect of the Property (which is not effected
or maintained under any obligation contained in this Lease) to apply all
insurance money in making good the loss or damage in respect of which the money
has been received;     6.6.8   if during the Term the Property (or any part of
it) is damaged or destroyed by an Insured Risk, and the insurance money under
the policy of insurance effected by the Landlord is by reason of any act or
default of the Tenant (or anyone at the Property expressly or by implication
with the Tenant’s authority) wholly or partially irrecoverable, immediately in
every such case (at the option of the Tenant) either:

  (a)   to rebuild and reinstate at the Tenant’s own expense the Property (or
the part of it destroyed or damaged) to the reasonable satisfaction and under
the supervision of the Landlord’s Surveyor the Tenant being allowed towards the
expenses of so doing (upon such rebuilding and reinstatement being completed)
the amount (if any) actually received in respect of the destruction or damage
under any insurance policy; or     (b)   to pay to the Landlord within 14 days
of demand with interest at 3% below the Interest Rate (calculated from the date
of the damage or destruction) the amount of the insurance money so irrecoverable
on payment of which the provisions of clauses 6.4 and 6.5 shall apply.

  6.6.9   If any claim is made by the Landlord under any insurance policy
relating to the Property the Tenant will pay to the Landlord within 14 days of
demand the amount of any proper insurance excess properly deducted from the
claim.

  6.7   Landlord’s Insurance Covenants

      The Landlord covenants with the Tenant in relation to the policy of
insurance effected by the Landlord pursuant to the Landlord’s obligations
contained in this Lease:

  6.7.1   to produce to the Tenant on demand a copy of the policy and the last
premium renewal receipt or reasonable evidence of the terms of the

25



--------------------------------------------------------------------------------



 



      policy and the fact that the last premium has been paid (provided that the
Landlord shall not be required to produce such documentation more than once in
any 12 month period);     6.7.2   to use reasonable endeavours to procure that
the interest of the Tenant is noted or endorsed on the policy either by means of
a general or a specific endorsement at the Landlord’s option;     6.7.3   to
notify the Tenant of any material change in the risks covered by the policy from
time to time;     6.7.4   on request by the Tenant to request the insurers to
waive all rights of subrogation against the Tenant and to produce written
confirmation of the waiver if it is forthcoming.

  7   Provisos     7.1   Re-entry

      The Landlord may re-enter the Property (or any part of it in the name of
the whole) at any time (even if any previous right of re-entry has been waived)
and then the Term will absolutely cease but without limiting any rights or
remedies which may have accrued to the Landlord against the Tenant in respect of
any breach of covenant or other term of this Lease (including the breach in
respect of which the re-entry is made) if during the Term:

  7.1.1   the Rents (or any part of them) are outstanding for 14 days after
becoming payable whether formally demanded or not (in relation to the Rent
only); or     7.1.2   there is a breach or non-observance by the Tenant of any
covenants or other terms of this Lease or any document expressed to be
supplemental to this Lease; or     7.1.3   the Tenant being an individual has a
bankruptcy order made against him or enters into any composition or scheme or
arrangement with his creditors; or     7.1.4   the Tenant being a company:

  (a)   shall convene a meeting of its creditors; or     (b)   shall be the
subject of a proposal for a voluntary arrangement within Part I of the
Insolvency Act 1986; or     (c)   shall be the subject of any other proposal for
any composition, scheme of arrangement with, or assignment for the benefit of,
its creditors; or     (d)   shall be unable to pay its debts within the meaning
of section 123 of the Insolvency Act 1986; or     (e)   shall have a trustee,
receiver, administrative receiver, or similar officer appointed in respect of
all or any part of its business or assets; or

26



--------------------------------------------------------------------------------



 



  (f)   shall be the subject of a petition presented for its winding up or for
the making of an administration order; or     (g)   shall cease to carry on
business; or     (h)   shall convene, or be the subject of a meeting convened,
for any of the foregoing purposes; or

  7.1.5   the Tenant has any distress or execution levied on his goods.

  7.2   Exclusion of Use Warranty         Nothing in this Lease, nor in any
consent granted by the Landlord under this Lease, shall imply or warrant that
the Property may lawfully be used under the Planning Acts for the purpose
authorised in this Lease (or any purpose subsequently authorised).     7.3  
Entire Understanding         This Lease embodies the entire understanding of the
Landlord and the Tenant relating to the Property and to all matters dealt with
by any of the provisions of this Lease and the Tenant acknowledges that the
Tenant has inspected and surveyed the Property and that this Lease has not been
entered into in reliance wholly or partly on any statement or representation
which is not expressly set out in this Lease.     7.4   Licences etc         If
the Landlord is a limited company or other corporation all licences, consents,
approvals and notices, required to be given by the Landlord, shall be
sufficiently given if given under the hand of a Director, Secretary, or other
duly authorised officer of the Landlord.     7.5   Tenant’s Chattels         If
at the end of the Term any property (including any fixtures or fittings) of the
Tenant (“Chattels”) remains in or on the Property 14 days after the Tenant has
vacated the Property:

  7.5.1   The Landlord may as the agent of the Tenant sell the Chattels without
notice to the Tenant.     7.5.2   If any of the sold chattels belonged to a
third party, but the Landlord mistakenly but in good faith believed that they
belonged to the Tenant, the Tenant shall on demand indemnify the Landlord
against any liability incurred.     7.5.3   The Landlord shall be entitled to
deduct the costs of and ancillary to the sale from the proceeds of sale and to
keep the proceeds of sale absolutely unless the Tenant shall claim them within
two months of the date on which the Tenant vacates the Property.     7.5.4   The
Tenant shall indemnify the Landlord against any damage occasioned to the
Property and any actions, claims, proceedings, costs, expenses and demands made
against the Landlord caused by or related

27



--------------------------------------------------------------------------------



 



      to the presence of the Chattels in or on the Property or their removal
from the Property

  ;          7.5.5   The Landlord shall not be required to obtain the best price
for any Chattels on their disposal.     7.5.6   If the Landlord reasonably
considers or is advised that the value of any Chattels are such as not to
justify selling them the Landlord may dispose of them in any reasonable manner
and the Tenant shall indemnify the Landlord in respect of the costs of the
disposal.

  7.6   Compensation on Vacating         Any statutory right of the Tenant to
claim compensation from the Landlord on vacating the Property shall be excluded
to the extent that the law allows.     7.7   Service of Notices

  7.7.1   In this clause 7.7:

  (a)   “Notice” means any notice concerning this Lease or any provision in this
Lease or the Property and includes a notice under any statute;     (b)  
“Working Day” means any day from Monday to Friday inclusive other than Christmas
Day, Good Friday or a statutory bank holiday;     (c)   A reference to the
address of a Party shall mean any of the following:

  (i)   the address of that Party as given in this Lease or any alternative
address for service which has been notified in writing to the Party giving the
Notice;     (ii)   if a Party comprises more than one person, the address of
each person comprising that Party as given in this Lease or any alternative
address for service which has been notified in writing to the Party giving the
Notice;     (iii)   the last known address of the Party;     (iv)   in the case
of the Tenant, the Property.

  (d)   “Means of Service” means any of the following:

  (i)   ordinary first class post;     (ii)   registered post;     (iii)  
British Document Exchange.

  7.7.2   Any Notice shall be in writing and may be served:

28



--------------------------------------------------------------------------------



 



  (a)   personally on the Party upon whom it is to be served; or     (b)   by
any Means of Service to the address of the Party;     (c)   by leaving it at the
address of the Party upon whom it is to be served;     (d)   by any Means of
Service to the offices of a solicitor who has acted for the Party upon whom it
is to be served in relation to this Lease or the Property at any time within a
year preceding the service of the notice or document unless the party serving
the notice or document has notice that the solicitor is no longer acting for the
other party.

  7.7.3   Service in accordance with this clause shall be deemed to be made on
the following dates:

  (a)   in the case of personal service: on the day of doing so;     (b)   in
the case of ordinary first class post or British Document Exchange: on the first
working day after posting or placing in a British Document Exchange collection
box;     (c)   in the case of registered post: on the third working day after
the date of receipt by The Royal Mail;     (d)   if the notice is left at a
Party’s address: on the day it is left, if before 4.00 pm on a Working Day but
otherwise on the next following Working Day.

  7.8   Easements

      The operation of Section 62 of the Law of Property Act 1925 and
Section 22(3) of the Land Registration Act 1925 are excluded from this Lease and
the Tenant is not entitled to any rights or easements for the benefit of the
Property other than rights expressly granted by this Lease.

  7.9   Rent Demands and Tenant’s Breaches

  7.9.1   The demand for or the acceptance by the Landlord or the Landlord’s
agent of rent or any other money due under this Lease shall not waive:-

  (a)   any breach of the Tenant’s covenants or the conditions contained in this
Lease; or     (b)   any liability attached to the non-performance of the
covenants and conditions.

  7.9.2   Any breach of the Tenant’s covenants or conditions in this Lease shall
for all purposes of this Lease constitute and be treated as a continuing breach.
    7.9.3   If the Landlord shall refrain from demanding or accepting Rent or
any other money due under this Lease then Interest shall be payable by the
Tenant for the period during which the Landlord shall so refrain, if the

29



--------------------------------------------------------------------------------



 



      reason for the Landlord so refraining is that there is reasonable ground
for believing that:-

  (a)   the Tenant is in breach of any provision of this Lease; or     (b)   the
Tenant might acquire against the Landlord a right or entitlement including
(without limiting the preceding words) a right or entitlement to a new tenancy
after the expiry of the contractual term granted by this Lease.

  7.10   Performance impossible

  7.10.1   Nothing in this Lease shall render the Landlord or the Tenant liable
in respect of any breach by them of the covenants conditions or provisions of
this Lease, if their performance and observance becomes impossible, illegal or
unlawful; but     7.10.2   Subject to the provisions of clause 7.11.1 the term
of this Lease and the Tenant’s liability to pay the Rent shall not end by reason
only of a change, modification or restriction of the use of the Property or
obligations or requirements made or imposed after the date of this Lease under
or by virtue of any Legislation.

  7.11   Distraint

      All sums payable by the Tenant under this Lease (whether or not expressly
reserved as rent) shall be a charge on the Property and recoverable (by
distraint or otherwise) as rent in arrears.

  7.12   Arbitration

  7.12.1   Any dispute or difference concerning the provisions of this Lease, or
the operation or construction of any of its clauses or paragraphs or the rights
or liabilities of the Parties may if the Landlord so elects by notice served on
the Tenant (the “Arbitration Notice”), be referred to arbitration by a single
Arbitrator to be appointed by such one of the following as the Landlord shall
consider to be appropriate having regard to the nature of the dispute or
difference in question:

  (a)   the Legal President; or     (b)   The President for the time being of
the Royal Institute of British Architects or someone authorised to make
appointments on his behalf; or     (c)   the President.

  7.12.2   The Tenant may at any time give notice to the Landlord requiring the
Landlord to decide whether or not to serve an Arbitration Notice in relation to
any dispute.     7.12.3   If the Landlord does not serve an Arbitration Notice
within 28 days of the Tenant’s notice then the Landlord has no further right to
do so in relation to that dispute.

30



--------------------------------------------------------------------------------



 



  8   Option to Determine     8.1   The Tenant may terminate this Lease on or at
any time after 31 January 2012 by giving to the Landlord not less than six
months prior notice in writing the date of the expiry of any such notice shall
be the “Determination Date”     8.2   On the Determination Date if the Tenant
shall have paid the Rent due to the Determination Date and gives up occupation
of the Property and leaves behind no continuing sub-leases then:     8.3  
Following the expiry of such notice the Term shall (subject to the provisions of
clause 9.2) cease and determine on the Determination Date without prejudice to
the respective rights of either Party against the other in respect of any
antecedent claim or breach of covenant     8.4   If the Tenant exercises its
right to determine the Lease on the Determination Date pursuant to this clause 8
the Landlord shall refund to the Tenant within 14 days of such determination any
sums paid in advance for any period falling after the Determination Date     9  
Certificate

      The Parties certify that this Lease is not entered into pursuant to an
Agreement for Lease.         EXECUTED and DELIVERED as a deed by the Parties on
the date of this document

31



--------------------------------------------------------------------------------



 



Schedule 1 — The Property

  1   The land and the buildings known as International House Pepper Road,
Bramall Moor Technology Park Stockport shown edged red on the Plan including:  
  1.1   All the Landlord’s Fixtures and fixtures of every kind (other than the
Tenant’s trade fixtures) which shall from time to time be in or upon the
Property whether originally fixed or fastened to or upon the Property or
otherwise.     1.2   Any Conduits which exclusively serve the Property.

32



--------------------------------------------------------------------------------



 



Schedule 2
Part One — Rights benefiting the Property

  1   (Insofar as the Landlord can grant the same) the benefit of the rights
referred to in the Property Register of Title Number GM450236.     2   The right
to the free and uninterrupted passage and running of water sewage gas
electricity telephone and all other services or supplies from and to the
Property in and through the Conduits now constructed or to be constructed during
the Term in through or under the Adjoining Property     3   The right at all
times with or without vehicles of access to and egress from the Property over
and along the access road shown coloured brown on the Plan

Part Two — Exceptions and Reservations

  1   The right to the free and uninterrupted passage and running of water,
sewage, gas, electricity, telephone and other services or supplies from and to
the Adjoining Property in and through the Conduits now constructed or to be
constructed during the Term in through or under the Property.     1.1   The
right for the Landlord and those authorised by the Landlord at any time during
the Term where reasonably necessary upon reasonable notice except in case of
emergency to enter (and in case of emergency to break into and enter) the
Property for the purpose of:

  1.1.1   inspecting, repairing, cleansing, maintaining or renewing the Conduits
and any building or structure on any Adjoining Property;     1.1.2   laying,
constructing, joining into, or altering the course of any Conduit;     1.1.3  
carrying out building works or alterations to any Adjoining Property including
the laying of footings or foundations for any building works on or adjacent to
the boundary of the Property;     1.1.4   carrying out works or doing anything
included in the Landlord’s obligations in this Lease;     1.1.5   complying with
any requirements made of the Landlord by any Authority or Statute;     1.1.6  
taking schedules or inventories of fixtures and other items to be yielded up at
the end of the Term;     1.1.7   carrying out any other activity in respect of
which the Tenant has covenanted in this Lease to permit the Landlord to exercise
rights of access to the Property.

      The person or persons exercising such rights causing as little damage and
disturbance as reasonably possible and making good all damage occasioned in the
exercise of such rights but so that the Landlord shall not have any liability to
pay compensation to the Tenant provided that this obligation is complied with.

33



--------------------------------------------------------------------------------



 



  1.2   The right at convenient hours and on reasonable prior notice to enter
and inspect the Property for all purposes connected with any pending or intended
step under the 1954 Act     1.3   The right to erect scaffolding for the purpose
of inspecting, repairing, or cleaning any Adjoining Property or any building or
structure on it notwithstanding that such scaffolding may temporarily restrict
the access to or use and enjoyment of the Property Provided that the Landlord
shall use reasonable endeavours to limit any such restriction     1.4   The
rights of light, air, support, protection, shelter and all other easements and
rights now or after the date of this Lease belonging to, or enjoyed by, any
Adjoining Property.     1.5   Full right and liberty at any time after the date
of this Lease to erect other buildings of any height in such manner as the
Landlord shall think fit on any Adjoining Property even if any building may
obstruct, affect or interfere with the amenity of or access to the Property or
the passage of light and air to the Property.     1.6   The right to erect and
maintain on any Adjoining Property a building with eaves projecting into the
airspace of the Property (together with the right at all times to discharge
rainwater on the Property from such eaves) and foundations projecting into the
soil of the Property.     1.7   The rights to which the Property is subject
referred to in the Property and Charges Register of Title Number GM450236.

Schedule 2 — Part Three — matters to which the demise is subject

      The exceptions, reservations, covenants, restrictions, stipulations and
other matters contained in Title Number GM450236 which directly affect the
Property (save for financial charges)

34



--------------------------------------------------------------------------------



 



Schedule 4 — Landlord’s fixtures
None

      EXECUTED as a DEED by
HARRIS INTERACTIVE UK LIMITED
Acting by

      Director: /s/Robert Salvoni         Witness: /s/Alex Mark Blayney

      EXECUTED as a DEED by
MCL CAPITAL LIMITED
Acting by

      Director: /s/ Anthony Leonard Snord         Witness: /s/ S. Mitchell

35